Judgment unanimously reversed, on the law, to the extent of vacating the sentence and matter remitted to Wayne County Court for resentencing in accordance with the following memorandum: We find no merit to defendant’s allegations of error with respect to the Judge’s failure to disqualify himself or with respect to the alleged denial of effective assistance of counsel at the time of defendant’s predicate felony conviction. While the second felony offender sentence imposed upon defendant does not appear to be excessive in light of the record presently before us, we do find that at the time of the imposition of that sentence, the court did not advise defendant of his right to make a statement as required by CPL 380.50. Accordingly, as the District Attorney conceded with commendable candor in his brief, defendant must be remanded for resentencing as a second felony offender (People v Wade, 49 AD2d 770; see, also, People v McClain, 35 NY2d 483). (Appeal from judgment of Wayne County Court—burglary, third degree, etc.) Present—Moule, J. P., Dillon, Goldman and Witmer, JJ.